department of the treasury internal_revenue_service washington d c date number release date uilc cc intl br aaehrlich wta-n-116333-00 wli memorandum for new england district attn john feeley international examiner international group from elizabeth u karzon chief branch cc intl br1 subject this field_service_advice responds to your request for assistance evaluating the protest dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend wta-n-116333-00 a b c d e f source h country i country j country k country l usco fco m ftrust company n p q year year year date date date date date date issue whether a principal purpose for a’s expatriation on date was the avoidance of u s taxes for purposes of sec_877 issue whether sec_351 does not apply to the transfer on date by a of stock of usco to fco in exchange for fco stock because it was not undertaken for a valid business_purpose thereby permitting the transfer of such stock to be taxable as a sale_or_exchange under sec_877 as in effect on date wta-n-116333-00 conclusions based on the evidence presented to date a’s loss of u s citizenship appears to have for one of its principal purposes the avoidance of u s taxes a is therefore subject_to tax for the 10-year period following such loss pursuant to sec_877 in effect at the date of a’s expatriation based on the evidence presented to date a has asserted a sufficient business_purpose to conclude that his transfer of usco stock in exchange for fco stock qualifies as a non-recognition exchange under sec_351 thus such transfer is not treated as a sale_or_exchange of domestic stock for purposes of sec_877 facts a was born in year in the united_states a is a very successful business person who has made his career managing a number of large international businesses according to information provided to the service a maintained his primary residence in country i from year until date a did not indicate whether his country i address remains his primary residence no information has been provided concerning his continuing personal and business contacts with the united_states including how often he has been present in the united_states since date however it is public knowledge that a remained a member of the board_of directors for company n a large u s multinational_enterprise after expatriating a first visited country i in year a asserts that in year he decided to make country i his principal home and acquired an office in country i hiring full time administrative and accounting staff a also has an office available for his use in the united_states a asserts that beginning in year he and his wife became active members of a church in country i and began supporting several charitable institutions in country i a enrolled his sons in a private country i school where a is a founding trustee a also constructed a residence over the course of six years in country i according to a country i’s economy is largely tourism based and stagnant however because of a’s considerable business acumen v arious country i government members as well as opposition members of parliament solicited a’s assistance in helping them develop and implement an economic development and diversification wta-n-116333-00 program a’s background as a successful corporate executive was well known and the government was anxious to have the benefit of his experience and his extensive contacts in the business community for a number of years a became an unpaid advisor to the country i government regularly meeting with government officials and introducing these officials to united_states business people who were considering investing in country i country i law country i imposes no income or inheritance taxes on resident individuals it is a favored location for international investors because of its accommodating investment climate a contends that he felt restricted in his ability to invest in country i because he was not a citizen however country i actively seeks to attract foreign investors for major areas of its economy and offers an array of foreign investment incentives including exemptions from customs duties and property taxes in addition in the year prior to a’s expatriation country i liberalized the rules for foreign ownership of residences and real_estate and for obtaining annual and permanent residency certificates despite this climate a felt that he was a second class citizen in country i and that he carried the stigma of being considered an outsider although he held a significant financial investment in country i he felt that country i’s policies concerning non-citizen investment were annoying obstacles additionally a contends that the fact that country i has the right to revoke non-citizen work permits might some day jeopardize his significant financial investment in country i which would make it impossible for him to continue to live in country i country i immigration law provides for the naturalization of aliens through an application to the official responsible for nationality and citizenship the official will grant a certificate of naturalization provided that the alien meets certain residency and character qualifications one such qualification is that an alien must be a country i resident for six of the nine years prior to naturalization a’s country i residence was in its sixth year of construction when a filed his application_for country i citizenship 1source h wta-n-116333-00 as a has asserted no certificate will be granted unless the alien first renounces any other citizenship that he possesses however the alien may obtain a waiver in some cases i n the case of a person who cannot renounce his citizenship of some other country under the laws of that country he makes instead such declaration concerning that citizenship as may be prescribed despite his considerable business acumen access to professional counsel alleged residence in country i since year and six years of construction on his country i residence a asserts that he was taken by surprise by the requirement that he relinquish any other citizenship a asserts that he had never been told by anyone at any time prior to the receipt of an official country i letter that he would be required to relinquish his united_states citizenship in order to become a country i citizen a contends that he immediately took action in a series of fruitless attempts to retain his united_states citizenship neither his contacts in the country i government nor his country i counsel could assist him apparently defeated a asserts that he reluctantly filed the appropriate papers to renounce his united_states citizenship however it appears that country i does not prohibit its citizens from acquiring citizenship in additional countries since renouncing his united_states citizenship a has also become a citizen of country j the united_states does not require country j citizens to acquire a visa prior to entering the united_states for tourism or business purposes for days or less therefore a may enter the united_states more easily than his country i countrymen who rely solely on their country i citizenship country j also imposes income_tax solely on a territorial basis income that is neither earned nor remitted to country j is not taxed in that jurisdiction the entities prior to expatriating a owned a domestic grantor_trust ustrust which owned c of the stock of usco a domestic_corporation as an estate_planning matter a had initially decided to establish the domestic_trust in order to avoid 2id 3id wta-n-116333-00 united_states and foreign probate proceedings the bulk of a’s property was to remain in trust after a’s death during the lifetime of a’s wife and possibly through the lives of his children b is a’s longtime business partner personal friend c usco shareholder and chief operating officer b was appointed as the ustrust successor trustee however a’s wife became uncomfortable with the amount of control b would have over the lives of herself and her children after a’s death a desired to appoint a successor trustee who not only had the extensive business experience of b but who would live long enough to manage the trust through the lives of a’s young children a felt that although an institutional trustee would be long-lived such a trustee would lack the ability to actively manage usco and would sell ustrust’s interest in usco for less than its maximum potential value in order to ease the administration of the trust after consultation with his lawyers accountants b and his family a decided that a holding_company trust structure would accomplish his goals a is familiar with the benefits of holding_company structures and has considerable experience managing a number of such companies in the role of chairman and ceo a determined that he should implement a strategic oversight management team in the holding_company while he was alive and well so that his death or disability would not trigger a forced sale which could be harmful to his family’s interest according to a the foreign holding_company trust structure was also designed to shelter a from personal liability and to allow him to segregate assets from the claims of creditors a asserts that usco is engaged in a type of business that is highly susceptible to tort claims according to a i n certain instances persons who have suffered damages are allowed to pierce the corporate veil and seek compensation from the corporation’s shareholders as well as its officers and directors one of the inconveniences of country i citizenship from a’s perspective is their exchange control policies however a holding_company trust structure circumvents these requirements a asserts that his ability to invest worldwide would be severely hampered if he were required to secure country i central bank approval for all non-country i investments or if he were required to convert hard currency reserves to country i dollars a was also concerned about sheltering his assets from the potential of political unrest and expropriation in country i country i although politically stable at the moment is still is a small developing country where there can be no guarantee of long term stability a also contends that he chose a holding_company trust structure to insulate himself from liability through conducting business in other less developed countries where corporations are not necessarily recognized as a separate legal entity from its shareholders wta-n-116333-00 in addition a defends his choice of a foreign_trust in part because of a strong reluctance of many u s trustees to assume fiduciary obligations with respect to such high-risk businesses as usco he asserts that foreign trustees are less concerned with potential claimants he also decided that because he intended to live outside of the united_states he had no reason to limit himself to a domestic_trust the transactions on date a renounced his u s citizenship on date days later a caused fco a country k corporation to be formed on date days after expatriating a transferred his entire_interest in usco to fco in exchange for all the outstanding shares of fco stock also on date a settled ftrust a country l trust on date days after expatriating a contributed his fco stock to ftrust a foreign_trust of which a and his family are the beneficiaries approximately seven weeks after the above transactions usco filed a form s-1 registration_statement with the securities_and_exchange_commission to register newly-issued shares of usco in advance of an initial_public_offering ipo despite being a c shareholder of usco a contends that he did not control the filing or the timing of the filing of the registration_statement a vigorously argues that he was not obligated to sell any of his existing shares in usco however the registration_statement was drafted to allow for a secondary offering whereby a’s existing shares could be sold at the time of an ipo if a decided to do so the ipo was halted at this point in addition to denying his control_over this decision a cites various non-tax factors for delaying the ipo such as usco’s pending litigation negative equity and decreasing profits after waiting months after the date a’s expatriation usco’s ipo proceeded a through fco and ftrust decided to sell a portion of his existing shares in usco at a gain of dollar_figuref through fco and ftrust a decided to reinvest the gain from this sale in other foreign investments after this sale a continues to hold through fco and ftrust shares of usco stock representing approximately d of all the shares entitled to vote and e of the value of all classes of stock law and analysis fco changed its name to m on date for the sake of convenience we will continue to refer to this corporation as fco wta-n-116333-00 issue sec_877 in general sec_877 imposes an alternative scheme of income gift and estate taxation on u s citizens and since on lawful permanent residents who expatriate with a principal purpose of avoidance of u s income or transfer_taxes under the version of sec_877 in effect at the time of a’s expatriation for the 10-year period following the year of expatriation an expatriate with a principal purpose of avoidance of u s taxes was subject_to the normal rules applicable to the income_taxation of nonresident_aliens with three major differences first the expatriate was taxed as a u s citizen on u s source income at the income rates applicable to u s citizens if it resulted in a tax greater than the tax that would have been imposed on the expatriate at the rates applicable to nonresident_aliens see former sec_877 and b second capital_gain on the sale_or_exchange of property other than stock located in the united_states was considered u s source income former sec_877 third an expatriate who was subject_to former sec_877 was required to include in gross_income gains from the sale of stocks and securities issued by u s persons former sec_877 gain on the sale_or_exchange of property that had a basis determined in whole or in part by reference to stock issued by a domestic_corporation was also treated as a sale of stock of a domestic_corporation id prior to the amendments to sec_877 it was possible for a tax- motivated expatriate to evade the consequences of sec_367 by expatriating prior to an sec_351 exchange with a controlled_foreign_corporation under the existing sec_367 regulations and the expatriation provisions of prior_law a u_s_person who expatriated even for a principal purpose of avoiding u s tax could subsequently engage in transactions that involve the transfer of property to a foreign_corporation without any adverse consequences under sec_367 since expatriation even for a principal purpose of tax_avoidance is not an event covered by sec_367 or the current regulations under that section for example under sec_877 if a principal purpose of tax_avoidance existed an expatriate would be taxed for years on any sale of u s corporate stock however after expatriation the person would no longer be a u_s_person for purposes of sec_367 and thus generally could have transferred u s corporate stock to a foreign_corporation controlled by the expatriate under sec_351 without any sec_367 effect the foreign_corporation generally could wta-n-116333-00 have then sold the u s corporate stock within the 10-year period but the gain would not have been subject_to u s tax joint_committee general explanation of the health insurance portability and accountability act of 104th cong 2nd sess date sec_877 was substantially revised in date as part of the health insurance portability and accountability act hipaa the amendments eliminated this particular practice see sec_877 burden_of_proof former sec_877 shifted the burden_of_proof to the taxpayer to show that the avoidance of u s taxes was not a principal purpose of expatriation where the service establishes that it is reasonable to believe that an individual’s loss of u s citizenship would result in a substantial reduction in u s taxes in the year of expatriation in this case if a had remained a u s citizen at the time he transferred the stock of usco to fco he would have been subject_to substantially more u s taxes a would have been a u_s_person pursuant to sec_7701 and a’s transfer of property to a foreign_corporation fco in connection with an sec_351 exchange would have invoked sec_367 sec_1_367_a_-3 under sec_367 fco would not have been considered a corporation for purposes of sec_351 non-recognition therefore a would have recognized p gain on this transfer resulting in a u s tax_liability of q however a expatriated days prior to exchanging usco stock for fco stock thereby circumventing the application of sec_367 by doing so a avoided taxation on p of gain and reduced his u s tax_liability on this exchange from q to zero therefore it is reasonable to believe that a’s loss of citizenship resulted in a substantial reduction in u s taxes during the year of his expatriation therefore even under the law prior to former sec_877 shifted the burden_of_proof to the taxpayer to show that the avoidance of u s taxes was not a principal purpose of expatriation the two central cases which discuss whether a taxpayer has expatriated with a principal purpose of the avoidance of u s taxes are kronenburg v commissioner 64_tc_428 and 83_tc_755 kronenburg dealt with a native born swiss citizen who emigrated to the united_states in he became a naturalized united_states citizen in the same year in which he founded an importing business pic he retained dual wta-n-116333-00 citizenship in kronenberg entered into a contract to sell his business kronenberg was to become an employee of the new corporation and would live and work in the united_states until date at that time the contract provided that he would move to europe and continue to work for the new corporation for the remainder of his contracted five year employment term rather than purchase the shares of pic the new owner wished to form a new corporation therefore on date a plan_of_liquidation for pic was adopted under which the liquidation would be complete by date in december kronenberg’s accountant informed him that if kronenberg renounced his u s citizenship prior to receiving liquidating distributions from pic the distributions would not be subject_to u s taxes kronenberg decided to move to switzerland before the planned distribution date in february rather than waiting until april of as he had originally planned during january and february of kronenberg sold his house and made all of the necessary arrangements to wind up his business and personal affairs and to move his family to switzerland before receiving the distributions from pic he instructed his attorneys to make the distributions at the latest possible time id pincite kronenberg and his family left the united_states on date and arrived in switzerland on february on february kronenberg and his wife renounced their u s citizenship at the u s consul in zurich on february kronenberg’s attorneys transferred some of pic’s former assets into kronenberg’s personal account id the tax_court held that one of kronenberg’s principal purposes in expatriating was the avoidance of u s taxes kronenberg testified that when he returned to switzerland he renounced his u s citizenship because he believed that its retention would be inconsistent with his participation in the privileges and duties of a swiss citizen however the evidence failed to show that he gave any consideration to renouncing his u s citizenship before he learned of the possible tax advantage of doing so the tax_court felt that kronenberg’s activities during the first two months of were too perfect to be unplanned id pincite in furstenberg the tax_court held that an oil heiress originally from the united_states did not have a principal purpose of avoiding u s taxes by expatriating shortly after her marriage to an austrian aristocrat by the time she expatriated furstenberg’s ties to the united_states were relatively few her parents were dead and her children were grown she had been living in europe for many years before her marriage and her personal effects were maintained outside of the united_states wta-n-116333-00 prior to expatriating she informed her accountant that she intended to marry prince furstenberg adopt austrian citizenship and to continue to live in paris he told her that adopting austrian citizenship would complicate her taxes and warned her that french taxes could be very high they had no further discussions in her income in and came from trust distributions to her and from the sale of stock the distribution from one of the trusts occurred on the day of her expatriation in addition she sold a large amount of stock in after her expatriation the tax_court defined the term principal purpose as a first-in-importance purpose and held that furstenberg did not have tax_avoidance as a principal purpose in expatriating id pincite in reaching this conclusion the court found that the timing of furstenberg’s expatriation was inextricably linked to her marriage because she expatriated four days following her honeymoon id pincite in addition the court stated that at the time of her expatriation furstenberg was not aware of any_tax advantages in doing so the court distinguished furstenberg from kronenberg by stating that mrs furstenberg's actions were too imperfect from a tax standpoint to have been planned instead of too perfect to be unplanned as in kronenberg id pincite p etitioner engaged in no flurry of activity in connection with her expatriation she decided to expatriate before she knew anything about the tax consequences thereof she had lived in europe for more than years at the time of her expatriation she knew of only possible negative tax effects and her activity or lack of it viz-a-viz the trust distributions indicates that she did no planning whatsoever to delay them until after her expatriation id pincite in the present case a’s actions are clearly more closely aligned to kronenberg within days of expatriating a transferred his usco stock to fco and then gifted the foreign_corporation stock to a foreign_trust the usco ipo was originally scheduled to follow only seven weeks after the above transactions if the ipo had proceeded at that time it would have been even more clear that a’s u s tax_liability was substantially reduced in the year of his expatriation thereby even more clearly shifting the burden to a to prove that he was not tax motivated an ipo following so closely on the heels of his expatriation would have squarely placed a in the shoes of mr kronenberg a argues that he did not control the timing of the ipo however as a c shareholder a must have been a key participant in the decision to take usco public wta-n-116333-00 a also argues that because he has not personally received any of the proceeds of the sale of the usco stock and that the sale of the stock was designed to diversify the ftrust’s holdings this is further evidence that the ipo was not part of a tax-avoidance plan however ftrust holds all of a’s fco stock and a and his family remain the ftrust beneficiaries a claims that he became a country i citizen in order to undo the discrimination that he asserts country i imposes on non-citizens and to more completely integrate into his new home however a has not accepted the inconveniences of country i citizenship a has planned around country i exchange controls by implementing the foreign holding_company trust structure a also opted out of country i’s foreign relations policies by adopting country j citizenship that will allow him to travel and invest more conveniently citizens of country j are permitted to enter the united_states without a visitor’s visa country i citizens must apply for a visa in addition country j taxes on a territorial basis therefore because fco is not a country j corporation and ftrust is not settled in country j he will not be subject_to country j taxes on this income unless it is remitted to country j the combination of all of the above facts clearly show that a principal purpose in a’s expatriation was to avoid u s taxes issue sec_351 if a expatriated with a principal purpose to avoid u s taxation former sec_877 would have required him to include in his gross_income gains from the sale of stocks and securities issued by u s persons for the year period following the date of his expatriation former sec_877 also would have required him to include in his gross_income gain on the sale of stock which had a basis determined in whole or in part by reference to his basis in u s stock however a argues that because he transferred his usco stock to fco in a bona_fide tax-free sec_351 exchange there were no gains associated with his disposition of the usco stock furthermore he never sold or exchanged any fco stock but rather made a completed_gift of the fco stock to ft a’s position depends however on the initial exchange of usco stock for fco stock being in a bona_fide sec_351 exchange in general under sec_351 no gain_or_loss is recognized when property is transferred to a corporation by one or more persons solely in exchange for stock in the second corporation and immediately_after_the_exchange the transferors are in control of the corporation control is defined as having ownership of stock possessing at least percent of the vote and value of the wta-n-116333-00 corporation sec_368 the transferor in an sec_351 exchange takes the same basis in the stock received from the transferee corporation as the aggregate basis that the transferor had in the property transferred to the transferee sec_358 similarly the transferee corporation takes the same basis in the property it received from the transferor as the transferor had in such property sec_362 thus gain_or_loss built into the transferred property is deferred until either the stock is sold by the transferor or the property is sold by the transferee or both courts have recognized that a taxpayer may benefit from non-recognition treatment under sec_351 as long as a valid non-tax business_purpose partially motivated the transaction see eg 688_fsupp_1129 n d tex aff’d 865_f2d_644 5th cir 714_f2d_977 9th cir aff’g t c memo and 154_f3d_630 6th cir aff’g in relevant part and rev’g in part on another issue t c memo in determining whether a valid non-tax business_purpose partially motivated the transaction courts examine all the facts and circumstances with particular emphasis on the following factors whether the transfer fulfilled its stated purpose the extent to which the transferor rather than the transferee benefitted from the transfer the extent to which the transferee needed the property the length of time between the transfer and subsequent events the number of such transfers the taxpayers’ expertise in tax matters and the transactions’ form courts also examine any indicators of a taxpayer’s intent such as documents or negotiations that confirm or belie the existence of a pre-arranged plan estate of kluener pincite cases involving business_purpose in the sec_351 context also focus on whether the corporation to which property was transferred in a purported sec_351 transaction was used solely as a mere conduit to accomplish tax benefits that could not have been accomplished directly under circumstances where a transfer of property to a corporation is undertaken to advance a tax_avoidance plan and serves no other independent business_purpose courts generally disregard the transfer see eg estate of kluener supra 293_us_465 aff’g 69_f2d_809 2d cir see also revrul_70_140 1970_1_cb_73 a transfer to a controlled_corporation in a purported sec_351 exchange is disregarded under circumstances demonstrating that the transfer was motivated by tax_avoidance considerations and 56_tc_600 transfer of appreciated securities by shareholder to corporation followed by the corporation’s sale of the securities treated as a sale by shareholder of the securities wta-n-116333-00 in this case a asserts that he transferred his usco stock to fco a holding_company containing essentially no other assets ie other than his fco stock for valid business reasons ie to effectuate his estate_planning goals and to protect himself from the liability inherent in usco’s business a states that his decision to move his usco stock into a foreign holding_company structure will allow a skilled board_of directors to oversee usco in the event of his death or disability so that his heirs will not be forced to either manage usco or to sell their interest at a potentially discounted price a also asserts that he and the co-owner of usco were threatened with a lawsuit alleging that they were personally liable for damages for which usco was allegedly responsible a states that while it is generally accepted in the united_states that a corporation is a separate legal entity and that shareholders are not liable for the debts or liabilities of the corporation the separate_entity principle is not recognized in every jurisdiction including some in which a might have business interests thus a argues that additional levels of corporate ownership and the existence of a_trust between a and a’s investments including usco would enhance the protection afforded by corporate ownership alone a states that he chose a foreign_trust over a domestic_trust to hold the fco stock because many u s trustees have a strong reluctance to assume fiduciary responsibility over high risk businesses such as usco a also states that indirect ownership of his usco stock is preferable over direct ownership because country i is still a developing country with no guarantee that it will continue to have a stable political environment in addition he admits that both fco and ftrust are non-country i entities in order to plan around country i foreign exchange control regulations although there is a business_purpose requirement under sec_351 based on the information presented by a we believe that there may be sufficient non-tax reasons for a to have contributed usco stock to fco under sec_351 thus despite the fact that there are strong indications of a principal purpose of u s tax_avoidance the exchange of usco stock for fco stock does not appear to be a sale_or_exchange within the meaning of sec_877 as it existed on the date of a’s expatriation however if upon inquiry it is found that the foreign holding_company structure is no longer in place or that the board_of fco is not actively managing its affairs a’s business_purpose may be challenged of course had a transferred usco stock to fco after the legislative amendments to sec_877 the exchange would have constituted a taxable_exchange regardless of whether there was a business_purpose see sec_877 wta-n-116333-00 this field_service_advice has been coordinated with the office of assistant chief_counsel corporate branch if you have any further questions please call _____________________ elizabeth u karzon chief branch international
